DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 08/04/2018, has been received, entered and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. Applicant has not provided an explanation of relevance of cited document(s). 
The cited documents are general background references covering calibrating printheads.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim1, the closest prior arts searched Kuwazawa US 2007/0216793 A1, Hosier US 2011/0200346A1, Perregaux US 2003/0001077A1, Hamada US 2010/0033768 A1 and Lu et al. US 6600568 B1 disclose an apparatus comprising: a processor; and a memory on which is stored machine readable instructions that are to cause the processor to: determine a size of a chip gap between a first sensor chip and a second sensor chip; and apply the determined chip gap size to compensate for an estimated positional shift.
a memory on which is stored machine readable instructions that are to cause the processor to: access a model that estimates an amount of positional shift of a target centroid; and apply the determined chip gap size and the accessed model on an image captured using the first sensor chip and the second sensor chip to compensate for an estimated positional shift in a centroid of a calibration target in the captured image by causing a location of the calibration target centroid in the captured image to more accurately correspond to an actual location of the calibration target centroid on an object from which the captured image was captured.”
It follows that claims 2-8 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 9 and 14, the same reasons for allowance provided for claim 1 are applicable herein.
It follows that claims 10-13 and 15 are then inherently allowable for depending on allowable base claims 9 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675